DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on July 23, 2020. Claims 21-40 are pending and are examined below.

Claim Objections
Claim 2 is objected to because of the following informalities: the claim is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 26-31, 33-35, 37, 38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood et al., US 10065638 B1, hereinafter referred to as Wood.
As to claim 21, Wood discloses a method, comprising: 
operating an autonomous vehicle in an environment in a first travel mode, the first travel mode associated with a first set of parameters (Operate autonomous vehicle in one of a plurality of operating modes, each mode has corresponding characteristics, i.e. parameters – See at least Col. 1 Lines 65-67 – Col. 2 Lines 1-8 and Fig. 3); 
sending, to a remote computing device via a network, a request to operate the autonomous vehicle in a second travel mode (Request operating mode can be performed remotely – See at least Col. 3 Lines 65-67 – Col. 4 Lines 1-5; Remote selection of operating mode – See at least Col. 9 Lines 34-37); 
receiving, based at least in part on the request, a signal to operate the autonomous vehicle in the second travel mode, the second travel mode being associated with a second set of parameters different from the first set of parameters (Switch operating mode to different operating mode, i.e. second travel mode – See at least Col. 4 Lines 7-15; Second operating mode associated with second set of parameters – See at least Fig. 3); and 
operating the autonomous vehicle based at least in part on the second set of parameters (Set operating mode to requested mode -  See at least Col. 4 Lines 7-15).

Independent claim 29 is rejected under the same rationale as claim 21 because the claims recited nearly identical subject matter but for minor differences.

As to claim 22, Wood discloses the first set of parameters or the second set of parameters comprises one or more of: a maximum speed, a trajectory, a drive line, or a set of traffic rules (Based on operating mode, trajectory is controlled – See at least Col. 5 Lines 2-10).

As to claim 23, Wood discloses operating the autonomous vehicle based at least in part on the second set of parameters comprises controlling the autonomous vehicle to at least one of: move from a first road lane to a second road lane, or accelerate from a first speed to a second speed greater than the first speed (Operating modes have corresponding response characteristics, i.e. sets of parameters, including longitudinal and lateral control characteristics – See at least Col. 5 Lines 31-43; Operating mode may be autonomous – See at least Col. 9 Lines 11-13; Autonomy system can include motion planning – See at least Col. 10 Lines 45-47; Motion plan can include acceleration – See at least Col. 11 Lines 42-44).

As to claim 26, Wood discloses the request is generated in response to an input received from a passenger of the autonomous vehicle and via an input device (Request by driver, passenger, etc. – See at least Col. 4 Lines 1-4; Request via on-board system e.g. HMI – See at least Col. 12 Lines 34-35).  

As to claim 27, Wood discloses the second set of parameters is based at least in part on road network data associated with a current location of the autonomous vehicle, the road network data comprising one or more of: an indication of a lane width, a speed limit, a traffic rule, a traffic signal, a road network, or a map (Autonomy system obtains various data including map data – See at least Col. 10 Lines 28-44). 

As to claim 28, Wood discloses at least one of: the first set of parameters includes at least one of a first speed limit and the second set of parameters includes at least one of a second speed limit which is different than the first speed limit, the first set of parameters includes a first suspension setting and the second set of parameters includes a second suspension setting that is different than the first suspension setting, or the first set of parameters includes a first path having a first path width and the second set of parameters includes a second path having a second path width that is different than the first path width (Lateral control response, i.e. “path width” may differ based on lateral control response characteristics for a given operating mode – See at least Col. 31-43, and 47-50). 

As to claim 30, Wood discloses the first set of parameters or the second set of parameters comprise one or more of: a speed limit, a drive envelope width, a set of traffic rules, or a suspension setting (Operating modes have corresponding response characteristics, i.e. sets of parameters, including longitudinal and lateral control characteristics – See at least Col. 5 Lines 31-43; Lateral control response, i.e. drive envelope width” – See at least Col. 31-43, and 47-50).
As to claim 31, Wood discloses the instructions further configure the system to receive an input from a passenger of the autonomous vehicle indicative of the request (Request by driver, passenger, etc. – See at least Col. 4 Lines 1-4). 

As to claim 33, Wood discloses the first set of parameters defines a first path having a first width, and the second set of parameters defines a second path having a second width different from the first width of the first path (Lateral control response, i.e. “path width” may differ based on lateral control response characteristics for a given operating mode – See at least Col. 31-43, and 47-50).

As to claim 34, Wood discloses the instructions further configure the system to: receive road network data corresponding to a current location of the autonomous vehicle, and wherein the second set of parameters is further based at least in part on the road network data and the road network data comprises one or more of: an indication of a lane width, a speed limit, a traffic rule, a traffic signal, a road network, or a map (Autonomy system obtains various data including map data for current environment, i.e. “current location” – See at least Col. 10 Lines 28-44).

As to claim 35, Wood discloses to operate the autonomous vehicle based at least in part on the second set of parameters comprises controlling the autonomous vehicle to at least one of: move from a first road lane to a second road lane, or accelerate from a first speed to a second speed greater than the first speed (Operating modes have corresponding response characteristics, i.e. sets of parameters, including longitudinal and lateral control characteristics – See at least Col. 5 Lines 31-43; Operating mode may be autonomous – See at least Col. 9 Lines 11-13; Autonomy system can include motion planning – See at least Col. 10 Lines 45-47; Motion plan can include acceleration – See at least Col. 11 Lines 42-44).

As to claim 37, Wood discloses an autonomous vehicle in communication with a remote computing device via a network, the autonomous vehicle comprising: 
a network interface (Vehicle communications allowing communication with network – See at least Col. 11 Lines 60-67) configured to: 
provide, to the remote computing device via the network, a request for a travel mode (Request operating mode can be performed remotely – See at least Col. 3 Lines 65-67 – Col. 4 Lines 1-5; Remote selection of operating mode – See at least Col. 9 Lines 34-37); and 
receive, based at least in part on the request, a signal to operate the autonomous vehicle (Switch operating mode based on request – See at least Col. 4 Lines 7-15); and 
a vehicle controller configured to: 
operate the autonomous vehicle in accordance with a first set of parameters prior to the request for the travel mode being provided (Set operating mode to requested mode -  See at least Col. 4 Lines 7-15; Operate autonomous vehicle in one of a plurality of operating modes, each mode has corresponding characteristics, i.e. parameters – See at least Col. 1 Lines 65-67 – Col. 2 Lines 1-8 and Fig. 3); and 
operate the autonomous vehicle in accordance with a second set of parameters based at least in part on the signal being received (Set operating mode to requested mode -  See at least Col. 4 Lines 7-15; Operate autonomous vehicle in one of a plurality of operating modes, each mode has corresponding characteristics, i.e. parameters – See at least Col. 1 Lines 65-67 – Col. 2 Lines 1-8 and Fig. 3).

As to claim 38, Wood discloses operating the autonomous vehicle in accordance with the first set of parameters causes the autonomous vehicle to travel within a first corridor of a road network, the first corridor having a first envelope width, and operating the autonomous vehicle in accordance with the second set of parameters by the vehicle controller causes the autonomous vehicle to travel within a second corridor of the road network, the second corridor having a second envelope width greater than the first envelope width (Lateral control response, i.e. corridor and associated width, may differ based on lateral control response characteristics for a given operating mode – See at least Col. 31-43, and 47-50).

As to claim 40, Wood discloses operating the autonomous vehicle in accordance with the second set of parameters causes the autonomous vehicle to at least one of: move from a first road lane to a second road lane different from the first road lane, accelerate from a first speed to a second speed greater than the first speed, or adjust a suspension of the autonomous vehicle (Operating modes have corresponding response characteristics, i.e. sets of parameters, including longitudinal and lateral control characteristics – See at least Col. 5 Lines 31-43; Operating mode may be autonomous – See at least Col. 9 Lines 11-13; Autonomy system can include motion planning – See at least Col. 10 Lines 45-47; Motion plan can include acceleration – See at least Col. 11 Lines 42-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al., US 10065638 B1, in view of Bostick et al., US 20170345309 A1, hereinafter referred to as Wood, and Bostick, respectively.
As to claims 24 and 36, Wood fails to explicitly disclose causing, based at least in part on the request, an additional autonomous vehicle in the environment to receive a third set of parameters and to remain outside a path of the autonomous vehicle. However, Bostick teaches causing, based at least in part on a request, an additional autonomous vehicle in an environment to receive a set of parameters and to remain outside a path of the autonomous vehicle (Request surrounding autonomous vehicles to make way, i.e. remain outside path of a specific autonomous vehicle – See at least ¶48).
	Wood discloses operating an autonomous vehicle according to various operating modes wherein the operating modes are each associated with various sets of parameters that define the autonomous vehicle control. Bostick teaches controlling autonomous vehicles according to a specific operating mode wherein a path is created for one autonomous vehicle with respect to additional autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wood and include the feature of causing, based at least in part on the request, an additional autonomous vehicle in the environment to receive a third set of parameters and to remain outside a path of the autonomous vehicle, as taught by Bostick, to enhance autonomous vehicle spacing without unduly disrupting traffic flow (See at least ¶6 of Bostick).

As to claim 25, Wood fails to explicitly disclose the third set of parameters comprises one or more of a maximum speed, a trajectory, a drive line, or a set of traffic rules for the additional autonomous vehicle to follow in the environment. However, Bostick teaches a set of parameters comprises one or more of a maximum speed, a trajectory, a drive line, or a set of traffic rules for the additional autonomous vehicle to follow in the environment (Lane change for surrounding autonomous vehicle, i.e. “trajectory” – See at least ¶30).
Wood discloses operating an autonomous vehicle according to various operating modes wherein the operating modes are each associated with various sets of parameters that define the autonomous vehicle control. Bostick teaches controlling autonomous vehicles according to a specific operating mode wherein a path is created for one autonomous vehicle with respect to additional autonomous vehicles, including redirecting the surrounding vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wood and include the feature of the third set of parameters comprises one or more of a maximum speed, a trajectory, a drive line, or a set of traffic rules for the additional autonomous vehicle to follow in the environment, as taught by Bostick, to enhance autonomous vehicle spacing without unduly disrupting traffic flow (See at least ¶6 of Bostick).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al., US 10065638 B1, in view of Noguerol et al., US 20190031187 A1, hereinafter referred to as Wood, and Noguerol, respectively.
As to claim 32, Wood fails to explicitly disclose the first set of parameters includes a first suspension setting, the second set of parameters includes a second suspension setting different from the first suspension setting, and operating the autonomous vehicle based at least in part on the second set of parameters comprises operating a suspension component of the autonomous vehicle according to the second suspension setting. However, Noguerol teaches a first set of parameters includes a first suspension setting, a second set of parameters includes a second suspension setting different from the first suspension setting, and operating the autonomous vehicle based at least in part on the second set of parameters comprises operating a suspension component of the autonomous vehicle according to the second suspension setting (Purpose of invention is to operate vehicle according to different suspension settings – See at least ¶3-4; Vehicle may be operated autonomously – See at least ¶26; Drive mode and associated suspension settings – See at least ¶34).
	Wood discloses operating an autonomous vehicle according to various operating modes wherein the operating modes are each associated with various sets of parameters that define the autonomous vehicle control. Noguerol teaches operating an autonomous vehicle according to different suspension settings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wood and include the feature of the first set of parameters includes a first suspension setting, the second set of parameters includes a second suspension setting different from the first suspension setting, and operating the autonomous vehicle based at least in part on the second set of parameters comprises operating a suspension component of the autonomous vehicle according to the second suspension setting, as taught by Noguerol, to greater accommodate various driver preferences by considering suspension settings.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al., US 10065638 B1, in view of Nagy et al., US 20180329428 A1, hereinafter referred to as Wood, and Nagy, respectively.
As to claim 39, Wood discloses the first set of parameters or the second set of parameters comprise one or more of a speed limit, a set of traffic rules, a suspension setting, or a drive envelope width (Lateral control response, i.e. “drive envelope width” may differ based on lateral control response characteristics for a given operating mode – See at least Col. 31-43, and 47-50).
Wood fails to explicitly disclose the first set of parameters specifies a first region in which the vehicle controller is permitted to control the autonomous vehicle to operate, the second set of parameters specifies a second region in which the vehicle controller is permitted to control the autonomous vehicle to operate, the second region being different than the first region. However, Nagy teaches a first set of parameters specifies a first region in which the vehicle controller is permitted to control the autonomous vehicle to operate, the second set of parameters specifies a second region in which the vehicle controller is permitted to control the autonomous vehicle to operate, the second region being different than the first region (Autonomous operation controlled differently, i.e. according to at least first, second, etc. parameters, across different geographic regions – See at least ¶7-8).
Wood discloses operating an autonomous vehicle according to various operating modes wherein the operating modes are each associated with various sets of parameters that define the autonomous vehicle control. Nagy teaches operating an autonomous vehicle differently in a way that is particularized to specific geographic regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wood and include the feature of the first set of parameters specifies a first region in which the vehicle controller is permitted to control the autonomous vehicle to operate, the second set of parameters specifies a second region in which the vehicle controller is permitted to control the autonomous vehicle to operate, the second region being different than the first region, as taught by Nagy, to improve autonomous operation by particularizing autonomous to control to specific geographic considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668